DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claim(s) 08/03/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner withdraws the 35 U.S.C. 102 rejection and rejects claim 1 under 35 U.S.C. 103 as being obvious over Brackley et al (US-20150251944-A1) and further in view of Shi et al (US-20160075589-A1). Both Brackley and Shi teach of similar air bars that read on line-type interface, while Shi expressly teaches width of the air bar to support the glass ribbon across its width. Both Brackley and Shi teach of an air bar creating a cushion of air to support the glass ribbon. The figures show a plurality of air exhausts for the air bar, each exhaust defining a line perpendicular to a direction of travel of the glass ribbon along the travel path. The figures are non-limiting with regards to a plurality of air exhausts or a singular air exhaust associated with the air bar support device. 


Claim Interpretation
Claim 2 recites the limitation “a sliding interface”. Examiner interprets this limitation as “low coefficient of friction with glass” as supported by [00011] of the specification.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6, and 9-12 are rejected under 35 U.S.C. 1032(a)(1) as being over Brackley et al (US-20150251944-A1), and further in view of Shi et al (US-20160075589-A1).
Regarding claim 1, Brackley discloses a method for processing a glass ribbon comprising supplying a glass ribbon 103 to an upstream side of a conveying apparatus (Fig. 1 and 2, left side); applying a pulling force on the glass ribbon 103 on the downstream side of the conveying apparatus (Fig. 1 and 2, right side); supporting the glass ribbon 103 at a first support device (air bar 188) and a second support device (air bar 190) [0058] along the travel path 112 from the upstream side to the downstream side of the conveying apparatus wherein the first and second support devices establish a non-rolling linear interface with the glass ribbon [0058] and further wherein the first support device is spaced from the second support device along the travel path (Fig. 1).
Regarding a line of the line-type interface is perpendicular to a direction of travel of the glass ribbon along the travel path, Brackley describes their support as an “air bar” [0058] reading on a singular line. Their figures showing a plurality of air exhausts associated with the air bar element; each exhaust defining a line..
Brackley does not expressly disclose that their support devices fully support the glass ribbon across its width. In the same field of endeavor, Shi teaches of similar support device which extends the entire width of the glass ribbon [0050]. It would be obvious to one of ordinary skill in the art at the time of invention to modify the length of the support device to fully support the glass ribbon during processing for additional care and handling.

Regarding claim 3, according to Brackley of claim 1, Brackley teaches that their support device includes an air bar [0058], reading on a gas bearing interface.

Regarding claim 6, according to Brackley of claim 1, Brackley teaches that central portion 205 of the glass ribbon does not contact surfaces when traveling over the supporting air devices [0058] (Fig. 1).

Regarding claim 9, according to Brackley of claim 1, Brackley teaches that the line-type interface is substantially perpendicular to a direction of travel of the glass ribbon along the travel path (Fig. 1).

Regarding claim 10, according to Brackley of claim 1, Brackley teaches of transporting the glass ribbon at a speed of ≥50 mm/s, ≥100 mm/s, ≥500 mm/s [0033] (3 m/min, 6 m/min, 30 m/min respectively). MPEP 2131.03: Prior Art which teaches a range within, overlapping or touching the claimed range anticipated if the prior art range discloses the claimed range with “sufficient specificity”.

Regarding claim 11 and 12, according to Brackley of claim 1, Brackley teaches of supplying a glass ribbon directed in a vertical direction in the upstream side [0077] (Fig. 1).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Brackley et al (US-20150251944-A1) and Shi et al (US-20160075589-A1) as applied to claim 1 above, and further in view of Shiraishi et al (US-20050109061-A1).
Regarding claims 2, according to Brackley of claim 1, Brackley teaches of non-rolling interface support device in the form of an air bar or a low friction surface [0058]. Brackley does not elaborate on the low friction surface support device; it can be implied but not definitely that Brackley teaches the support device to be a sliding interface. In the same field of endeavor, Shiraishi teaches of supports (support 12) of which glass ribbons slide over [0011], reading on sliding interface. It would be obvious to one of ordinary skill in the art at the time of invention to convey the glass ribbon over a non-rolling support device with a sliding interface such as the support taught by Shiraishi because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
	
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Brackley et al (US-20150251944-A1) and Shi et al (US-20160075589-A1) as applied to claim 1 above, and further in view of Bisson et al (US-20150099618-A1).
Regarding claim 4, according to Brackley of claim 1, Brackley is silent on the viscosity of the glass ribbon in their system and that the glass ribbon at the upstream side is less than 108 Poise. In related glass ribbon on conveying apparatus with gas bearing art, Bisson teaches the viscosity of the glass ribbon at the upstream is less than about 108 Poise [0010]. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007). It would be obvious to one of ordinary skill in the art at the time of invention that the conveying apparatus of Brackley operates at similar viscosity region. 

Regarding claim 5, according to Brackley of claim 1, Brackley is silent on the viscosity of the glass ribbon in their system and that the viscosity of the glass ribbon at the upstream side is less than the viscosity at the downstream side. In related glass ribbon on conveying apparatus with gas bearing art, Bisson teaches the viscosity increases as the glass ribbon cools downstream [0040]. It would be obvious to one of ordinary skill in the art that the viscosity of the glass ribbon increases as the glass ribbon cools from the upstream side to the downstream side.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Brackley et al (US-20150251944-A1) and Shi et al (US-20160075589-A1) as applied to claim 6 above, and further in view of Blanding et al (US-20120111054-A1).
Regarding claim 7 and 8, according to Brackley of claim 6, Brackley is silent on the distance between the first and second support device. In related glass ribbon conveying apparatus with air bar art, Blanding teaches of pulling the glass ribbon 0.5 to 2 meters between air-bars and that the appropriate spacing is readily determined by a person skilled in the art for any particular application [0077]. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007). It would be obvious to one of ordinary skill in the art at the time of invention to place the supports appropriately apart
Additionally, it has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-3355275-A, US-3607198-A, US-5423468-A, US-20050178159-A1, US-7908885-B2, US-20120111054-A1, US-20130126576-A1, US-20140083137-A1, WO-2014051984-A1 teach of air-bearing conveyor systems that read on “a non-rolling, line-type interface” for transporting glass ribbons
US-4204845-A teaches of the advantages of a sliding or low coefficient friction interface
US-20120131962-A1 teaches of using an air knife 5 with width larger than the width of the glass [0052] and air float device on both sides of the glass to suppress wavy portions of the glass ribbon


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741